UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4719


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RAYMOND RAY LOCKLEAR, a/k/a Rambo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:13-cr-00032-FL-1)


Submitted:   June 26, 2014                 Decided:   July 10, 2014


Before GREGORY and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Raymond Ray Locklear pleaded guilty to conspiracy to

possess with intent to distribute and distribute more than 280

grams of cocaine base, in violation of 21 U.S.C. § 846 (2012).

The   district       court        sentenced          Locklear        to     396     months     of

imprisonment and he now appeals.                         For the reasons that follow,

we affirm the conviction and dismiss Locklear’s appeal of his

sentence.

             On    appeal,         Locklear          argues        that     the      Government

breached     the     plea        agreement          by     using     allegedly       protected

information       provided        by     Locklear          to    increase     the      advisory

Guidelines range and that the district court violated his due

process rights based on the use of the information.                               As Locklear

did not raise this issue in the district court, we review this

claim for plain error.              Puckett v. United States, 556 U.S. 129,

133-35     (2009).          To     establish             plain     error,    Locklear        must

demonstrate       that   a       clear     or       obvious        defect     occurred       that

affected his substantial rights and that we should recognize the

error because it “seriously affects the fairness, integrity or

public   reputation         of     judicial         proceedings.”             Id.     (internal

quotation marks, alterations, and citations omitted).

             We    construe         a     plea           agreement        pursuant     to     the

principles of contract interpretation.                           United States v. Davis,

689   F.3d   349,    353     (4th       Cir.     2012).           Because     a   defendant’s

                                                2
fundamental constitutional rights are implicated when he pleads

guilty pursuant to a plea agreement, “the government is held to

a greater degree of responsibility than the defendant . . . for

imprecisions     or        ambiguities       in    plea      agreements.”          United

States v. Lewis, 633 F.3d 262, 269 (4th Cir. 2011).                              “[W]hile

each    party   should       receive    the       benefit    of     its    bargain,   the

government is bound only by the promises it actually made to

induce the defendant’s plea.”                Davis, 689 F.3d at 353 (internal

quotation     marks    and     citation      omitted).         We    have       thoroughly

reviewed the record and conclude that Locklear has failed to

demonstrate     that   the     Government         breached     the    plea      agreement.

Thus, we affirm his conviction.

             Locklear also argues that the sentence is procedurally

and    substantively       unreasonable.           In   response,         the   Government

asserts the waiver of appellate rights contained in the plea

agreement.      Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2012).                                United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                              A waiver

will preclude appeal of a specific issue if the waiver is valid

and    the   issue    is    within     the    scope     of    the    waiver.       United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                             Whether a

defendant validly waived his right to appeal is a question of

law that we review de novo.            Id. at 168.



                                             3
               “The validity of an appeal waiver depends on whether

the defendant knowingly and intelligently agreed to waive the

right to appeal.”            Id. at 169 (citation omitted).                    To determine

whether a waiver is knowing and intelligent, we examine “the

totality       of    the    circumstances,            including      the   experience      and

conduct of the accused, as well as the accused’s educational

background          and    familiarity          with     the      terms       of   the    plea

agreement.”          United States v. General, 278 F.3d 389, 400 (4th

Cir.   2002)        (internal         quotation       marks    and    citation     omitted).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Fed. R.

Crim. P. 11 colloquy, the waiver is both valid and enforceable.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005);

United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

               We    conclude         that    the    district     court    fully     complied

with the requirements of Rule 11 and that Locklear’s waiver of

his appellate rights was knowing and intelligent.                             The appellate

waiver included Locklear’s right to appeal any sentence imposed,

except     a        sentence          above     the     advisory       Guidelines         range

established at sentencing.                    Here, the district court sentenced

Locklear       below       the    advisory          Guidelines       range.        Therefore,

Locklear has waived appellate review of his sentence.

               Accordingly,            we     affirm    Locklear’s         conviction      and

dismiss    his      appeal       of    his    sentence.         We   dispense      with   oral

                                                 4
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid in the decisional process.

                                              AFFIRMED IN PART;
                                              DISMISSED IN PART




                                5